Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: 10,834,805 has been reviewed and is NOT accepted. The person who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record.

Receipt is acknowledged of applicant’s amendment filed on July 18, 2022. Claims 1 and 12-14 have been amended. Claims 1-14 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 (claims 2-12 as being dependent from claim 1, claim 14 as being dependent from claim 13) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,834,805 in view of Van de Ven (Patent No.: US 9,681,510).
Regarding Claim 1, claim 1 of U.S. Patent No. 10,834,805 teaches an electronic device for enabling energy conservation, comprising: at least one transmitter; and at least one processor configured to: determine a group of service-providing devices, the group comprising at least two service-providing devices capable of performing a similar or a same service, wherein the at least one processor is further configured to: determine a schedule for the service-providing devices in the group, the schedule indicating for each service-providing device of the group in which time period the service-providing device is able to receive messages such that at least one device of the determined group of service-providing devices is able to receive messages, and use said at least one transmitter to transmit the schedule to the service-providing devices. Claim 1 of U.S. Patent No. 10,834,805 does not teach wherein the service is a sensing service selected from at least one of a motion sensing, audio sensing, ultra-sound sensing, image sensing, and video sensing. Van de Ven, in the same field of endeavor, teaches an electronic device for enabling energy conservation (col 35, lines 1-13) comprising service-providing devices operating on a schedule (col 3, lines 23-27), wherein the service is an audio/image sensing service (col 12, lines 37-51). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the electronic device as taught by claim 1 of the instant application by using a sensing service-providing device as taught by Van de Ven, to reducing the energy used by the electronic device by using the device only when necessary.
Regarding Claim 13, claim 13 of U.S. Patent No. 10,834,805 teaches A method for enabling energy conservation in a lighting device, comprising: determining a group of service-providing devices, said group comprising at least two service-providing devices capable of performing a similar or a same lighting service; the method characterized in that it further comprises: determining a schedule for said service-providing devices in said group, said schedule indicating for each service-providing device of said group in which time period said service-providing device is able to receive messages such that at least one device of the determined group of service-providing devices is able to receive messages; and transmitting said schedule to said service-providing devices. Claim 13 of U.S. Patent No. 10,834,805 does not teach wherein the service is a sensing service selected from at least one of a motion sensing, audio sensing, ultra-sound sensing, image sensing, and video sensing. Van de Ven, in the same field of endeavor, teaches an electronic device for enabling energy conservation (col 35, lines 1-13) comprising service-providing devices operating on a schedule (col 3, lines 23-27), wherein the service is an audio/image sensing service (col 12, lines 37-51). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the electronic device as taught by claim 1 of the instant application by using a sensing service-providing device as taught by Van de Ven, to reducing the energy used by the electronic device by using the device only when necessary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844